Citation Nr: 0012878	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.  

2.  Entitlement to an increased (compensable) rating for 
service-connected cornea scar of the left eye.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1950 to February 
1953.  He also had additional periods of active and inactive 
duty for training between 1974 and 1988.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 decision by the 
RO which granted service connection for residuals of a 
corneal scar on the left eye, rated noncompensable, and 
denied service connection for residuals of a left ankle 
injury.  The RO also determined that the claims of service 
connection for facial-nasal hair burn residuals incurred 
during active duty for training, including nosebleeds and 
sinus problems, low back and groin disorders, a dental 
condition, and residuals of a stomach injury were not well 
grounded.  A personal hearing before the RO was conducted in 
October 1996.  

In November 1997, the Board denied the claims of service 
connection for disabilities involving the back and groin, 
stomach, including a hernia and liver disorder, facial-nasal 
hair burn residuals, including nose bleeds, and sinusitis, on 
the basis that the claims were not well grounded.  The Board 
remanded the remaining issues to the RO for additional 
development.  

By rating action in August 1999, the RO granted service 
connection for chronic obstructive pulmonary disease (COPD); 
denied an increased (compensable) evaluation for service-
connected scar on the left cornea, and denied the claim for 
pension on the basis that his income exceeded the threshold 
for entitlement to pension.  The veteran did not express 
dissatisfaction with the rating assigned for his COPD, and 
the latter issue is not in appellate status.  

At the personal hearing in October 1996, the veteran raised 
the additional issues of service connection for a right eye 
and shoulder disabilities, whether new and material evidence 
had been submitted to reopen the claim of service connection 
for sinusitis, and whether there was clear and unmistakable 
error in an October 1953 rating decision which denied service 
connection for sinusitis based on his period of active duty.  
The hearing officer denied the additional claims in January 
1997, and the veteran and his representative were notified of 
the decision by letter sent in February 1997.  Although the 
Supplemental Statement of the Case issued in January 1997 
included these additional issues, the veteran did not 
perfected an appeal for these issues.  Accordingly, they are 
not in appellate status, and can not be considered in this 
decision.  

In a statement received in November 1997, the veteran raised 
the additional issues of service connection for a left 
shoulder disability, and again argued that there was clear 
and unmistakable error in the October 1953 rating decision 
which denied service connection for sinusitis and rhinitis.  
These issues are not in appellate status and are referred to 
the RO for appropriate action.  

(The issue of entitlement to a permanent and total disability 
rating for pension purposes is the subject of the REMAND 
portion of this document.)  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran's current left ankle disorder is due to 
disease or injury in service.  

2.  Disabling residuals of the veteran's service-connected 
left eye disorder have not been demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a left ankle disability.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  A compensable rating for cornea scar of the left eye is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.3, 4.20, 4.84a, including Part 4, 
Diagnostic Codes 6099-6009 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for any 
complaints, treatment, or abnormalities pertaining to the 
left ankle during service.  His separation examination in 
January 1953 indicated that the veteran suffered no serious 
injuries during service, and no pertinent abnormalities 
referable to his left ankle were noted on examination at that 
time.  

The veteran made no mention of any left ankle problems on his 
original application for VA compensation benefits in January 
1953, and no complaints or abnormalities referable to his 
left ankle were noted on VA examination in October 1953.  

In a statement received in June 1995, the veteran reported 
that he injured his left ankle during a training jump in 
Japan in 1952.  The veteran reported that an x-ray of the 
ankle at that time revealed a chipped bone in the ankle.  
However, the veteran reported that the doctors told him later 
that they could not find the bone chip on the x-ray.  

Copies of private medical records from Hartford Hospital 
associated with the claims file in September 1995 show that 
the veteran was treated for a left ankle injury after 
tripping over an ashtray at a hotel in June 1969.  X-ray 
studies at that time revealed a comminuted trimalleolar 
fracture/dislocation of the left ankle.  The ankle was 
reduced by closed method and a long-leg case was applied.  
Post-reduction films showed excellent alignment.  The 
discharge diagnosis was trimalleolar fracture, dislocation of 
the left ankle.  

When examined by VA in October 1995, the veteran reported 
during the general medical examination that he injured his 
left ankle in a parachute jump in 1952, and that x-rays were 
taken.  The veteran stated that one doctor told him he had a 
chip fracture, and that another doctor told him there was no 
chip fracture.  The veteran reported that he fractured his 
left ankle in "1965", and had a chip removed and a screw 
inserted in the ankle.  He also reported that a gas burner 
blew up in his face while on reserve service and that he 
singed his nose hairs and eyebrows.  On examination, the 
veteran had normal eyelashes, and there was no discharge from 
his eyes.  The veteran wore reading glasses for many years 
and reported that he had tearing and occasional mucus almost 
every day.  External ocular movements were normal, and the 
pupils were round, regular and equal.  The pupils were small 
and the fundi were not seen.  X-ray studies showed deformity 
of the left ankle consistent with history of a fracture.  The 
diagnoses included history of left ankle fracture in 1952, 
followed by a crushed left ankle in 1965, status post open 
reduction with full range of motion in the ankle.  There was 
no diagnosis of an eye disability.

A VA eye examination in November 1995 showed uncorrected near 
vision in the left eye of 20/30, and far vision of 20/20.  
Corrected near and far vision was 20/20.  There was no 
evidence of diplopia or visual field deficit.  The diagnosis 
was small cornea scar in the left eye, but with good vision.

The veteran testified at a personal hearing at the RO in 
October 1996 that he had vitreous floaters in his left eye, 
and that his eyes got tired and watered a lot when driving, 
reading, or watching TV.  The veteran also testified that 
when he fractured his left ankle in "1966," he was told by 
the doctor that there was a bone chip in the ankle that was 
unrelated to the recent fracture.  The veteran asserted that 
the doctor told him he had to put a screw in the ankle to 
support the old injury.  

On VA orthopedic examination in April 1998, the examiner 
noted that he had reviewed the claims file in conjunction 
with the examination.  He noted that while the veteran 
reported a history of a left ankle injury in service, there 
was no record of any injury or treatment.  However, the 
veteran was hospitalized for a severe left ankle fracture in 
1969.  The examiner indicated that while the veteran may have 
suffered some sort of injury to his left ankle during 
service, for which there was no documentation, his current 
left ankle problems were related to the severe fracture of 
the ankle he suffered in the 1960's.  The examiner opined 
that it would be difficult to ascertain whether the reported 
ankle injury in service had any effect on his subsequent 
ankle fracture many years after service.  

On VA visual examination in April 1998, the veteran 
complained of decreased visual acuity secondary to tearing 
since a gas stove exploded in his face several years earlier.  
On examination, uncorrected visual acuity was 20/30 in the 
left eye, with pinhole to 20/25.  Corrected vision in the 
left eye was 20/20.  Pupils were 4-3, and equally reactive.  
There was no "RAPD" present, and extraocular motility was 
full with equal ductions and versions.  The veteran had 
Humphrey visual field using a full-field 120-point screening 
test with a 3-zone strategy, which revealed some nonspecific 
scattered superior field defects which were likely consistent 
with lid artifact.  The veteran's eyebrows and eyelashes were 
normal with normal number of cilia to best approximation.  
The conjunctivae were white and quiet, and there was no 
discharge.  No papilla or follicles were noted, and there 
were minor or mild telangiectatic vessels along the lid 
margins with some posterior blepharitis.  The cornea was 
clear, and there were no scars present.  There was no 
dystrophy, and the anterior chamber was deep and quiet, 
without cellular flare.  The chamber angle was a grade III.  
The iris was blue, round, and centered.  There was no NVI or 
exfoliation of the pupil, and the lens was clear with only 1+ 
nuclear sclerosis.  The anterior vitreous was quiet without 
any cell or tobacco dust.  Tension by applanation was 12.  
Dilated fundus examination revealed cup-to-disc ration of 
approximately .4 with some mild temporal sloping.  The rim 
was full and healthy, and macula vessels and periphery were 
essentially within normal limits, except for the presence of 
2-3+ venous tortuosity.  There was no significant AV nicking 
and the macula appeared to be flat.  There were no dot-and-
blot hemorrhages, cotton wool spots, or any other type of 
vascular pathology noted.  There were no peripheral dot-and-
blot hemorrhages.  Ophthalmology dynometry appeared to be 
essentially normal.  Jones 1 test was performed with 2 
percent fluorescein dye, with positive return of dye from 
each node after 5 minutes.  The impression included venous 
tortuosity, both eyes, and mild blepharitis.  

In January 1999, the claims file and the April 1998 visual 
examination were returned to the examiner for an opinion as 
to whether any of the findings on the earlier examiner were 
related to the veteran's service-connected left eye disorder.  
In May 1999, the examiner indicated that she had consulted 
with the ophthalmology resident, and that there was no 
evidence of any residual corneal scar, or any permanent loss 
of eyelashes or eyebrows from the injury in service.  There 
were no visual field defects, and corrected visual acuity was 
20/25 in the left eye.  The examiner also opined that the 
tortuosity of the vessel of the veins and the mild 
blepharitis were not residuals of the left eye injury in 
service.  

A VA general examination was conducted in June 1999.  The 
findings from that examination pertaining to the veteran's 
left ankle were essentially the same as those reported on the 
April 1998 VA orthopedic examination.  

Left Ankle Disability

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service, during a period of war.  38 
U.S.C.A. § 1110 (West 1991).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A person who submits a claim for VA benefits shall have "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

The credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 219 
(1999)(en banc).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In the instant case, the evidence of record shows no 
complaints or abnormalities referable to any left ankle 
problems during service or until many years after service.  
The Board notes that veteran made no mention of any left 
ankle problems on his separation examination in January 1953, 
or when examined by VA in October 1953.  While the veteran 
believes that his left ankle problems are related to an 
injury in service, he has not presented any competent medical 
evidence to support his lay assertions.  This is required 
under Caluza, discussed above, to establish a well-grounded 
claim.  The veteran, as a layman, is not competent to provide 
an opinion regarding the etiological relationship between any 
chronic disability now present and service or to a service-
connected disability.  See Espiritu.  Furthermore, a VA 
examiner in April 1998 opined that the veteran's current left 
ankle problems were related to a severe ankle fracture 
sustained many years after service.  In the absence of 
competent medical evidence linking the veteran's current left 
ankle problems to service, the Board finds that his claim of 
service connection is not well grounded, and the appeal is 
denied.  

Increased Rating - In General

The Court has held that when a veteran claims a service-
connected disability has increased in severity, the claim is 
well held that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this case, the veteran has asserted that his service-
connected left eye disability is more severe than currently 
evaluated.  Therefore, he has established a well-grounded 
claim.  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran has undergone VA 
examinations, private and VA treatment records have been 
obtained, and the veteran has provided testimony at a 
personal hearing at the RO in October 1996.  The record is 
complete and the Board finds that there is no further duty to 
assist the veteran in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  Under 38 C.F.R. 
§ 4.20, "[w]hen an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings."  

Left Eye Disorder

The veteran is currently assigned a noncompensable evaluation 
by analogy to unhealed injury of the eye under Diagnostic 
Code (DC) 6009 for his service-connected left eye disorder.  
That code directs that disabilities in chronic form are to be 
rated from 10 to 100 percent for impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  Minimum rating 
during active pathology is 10 percent.  

In the instant case, the evidence of record shows that the 
veteran does not have any disabling manifestations from his 
service-connected left eye disorder.  Although the veteran 
was noted to have mild blepharitis and tortuosity of the 
vessels of the veins when examined by VA in April 1998, the 
examiner opined that they were not related to the left eye 
injury in service.  The veteran had good corrected visual 
acuity of 20/20.  While the veteran believes that he is 
entitled to a compensable rating for his service-connected 
left eye disorder, there are no objective disabling 
manifestations which can be attributed to the service-
connected disability.  Accordingly, there is no basis for the 
assignment of a compensable rating for the service-connected 
left eye disability.  


ORDER

As a well-grounded claim of service-connection for a left 
ankle disability has not been presented, the appeal is 
denied.  

A compensable rating for service-connected cornea scar on the 
left eye is denied.  


REMAND

As noted above, the Board remanded the issue of entitlement 
to pension to the RO in November 1997 for an examination of 
all of his disabilities.  The RO was instructed to assign 
separate evaluations for each of the veteran's disabilities, 
and to considered whether the veteran was entitled to 
disability pension under the test enunciated in Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  The Board pointed out 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") had rendered 
several opinions which affect the development and analysis of 
claims for a permanent and total disability rating for 
pension purposes.  In Roberts v. Derwinski, 2 Vet. App. 387 
(1992), the Court held that each disability in a pension case 
must be assigned a percentage rating and that the RO should 
discuss the diagnostic codes used in denying a claim.  
[Emphasis added.]  In Brown v. Derwinski, 2 Vet. App. 444 
(1992), the Court held that permanent and total disability 
could be shown in one of two ways:  (1) The veteran must be 
unemployable as the result of a lifetime disability (this is 
a "subjective" standard and is based on the veteran's 
individual work experience, training and disabilities) or (2)  
if not unemployable, he/she must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (this is the "objective" standard).   

Subsequent to the issuance of the Board's Remand decision, 
the United States Court of Appeals for Veterans Claims 
observed that a veteran's income is an essential element 
claim for nonservice-connected pension benefits and that it 
must specifically be considered.  See Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  While the RO did 
consider the veteran's income, it failed to issue a 
Supplemental Statement of the Case on this matter.  This 
needs to be accomplished before the Board addresses the 
pending claim of entitlement to pension benefits.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  

In light of the above, the Board finds that case must be 
REMANDED to the RO for the following:  

1.  The RO should forward the veteran the 
appropriate form to complete in order to 
determine his financial eligibility to VA 
pension benefits.  If the veteran's 
income is excessive for VA pension 
purposes, a Supplemental Statement of the 
Case should be forwarded to him which 
includes the appropriate criteria 
pertaining to financial eligibility to 
pension benefits, and the case should be 
returned to the Board for appellate 
review.  

2.  If the veteran is financially 
eligible for pension benefits, the 
dictates of the last Remand dated in 
November 1997 pertaining to the 
development of the pension issue should 
be complied with.  Thereafter, an 
appropriate Supplemental Statement of the 
Case should be issued.  

The veteran and his representative should be given an 
opportunity to respond to any Supplemental Statement of the 
Case.  Thereafter, the case should be returned to the Board 
for further appellate review, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



